UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6583



LOTOREY J. GREENE,

                                           Petitioner - Appellant,

          versus


SUMTER COUNTY LAW ENFORCEMENT CENTER; SIMON
MAJOR, Director,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Henry M. Herlong, District Judge.
(CA-01-3328)


Submitted:   May 30, 2002                  Decided:   June 10, 2002


Before WILKINS, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lotorey J. Greene, Appellant Pro Se.       Charles Molony Condon,
Attorney General, Derrick K. McFarland, OFFICE OF THE ATTORNEY
GENERAL OF SOUTH CAROLINA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lotorey   J.     Greene   appeals   the    district    court’s   judgment

dismissing his 28 U.S.C. § 2241 (1994) petition. Greene’s case was

referred to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B)

(1994). The magistrate judge recommended that relief be denied and

advised Greene that failure to file timely objections to this

recommendation could waive appellate review of a district court

order based upon the recommendation.           Despite this warning, Greene

failed to object to the magistrate judge’s recommendation.

     The timely filing of objections to a magistrate judge’s

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review.            See Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v.

Arn, 474 U.S. 140 (1985).        Greene has waived appellate review by

failing   to   file    objections    after      receiving    proper    notice.

Accordingly, we affirm the judgment of the district court.                  We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                      AFFIRMED




                                     2